



THIRD AMENDMENT TO LEASE
This Third Amendment to Lease (this "Amendment") is made and entered into as of
October 1,2015 (the "Effective Date") by and between WILLIAM M. FOSTER, an
individual residing in Twiggs County, Georgia ("Lessor") and ADK GEORGIA, LLC, a
Georgia limited liability company ("Lessee") with regard to the foregoing.


WITNESSETH:
A.Lessor and Lessee are parties to that certain Lease Agreement dated September
28, 2009, as amended by that restated Lease dated August 31, 2010, and as
amended by that Second Amendment to Lease dated August 14, 2015 (the "Lease");
B.Lessor and Lessee have agreed to amend the Lease to clarify certain
requirements of the parties under the Lease;
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree that the Lease shall be
amended as set forth below. Capitalized terms not otherwise defined herein shall
have the same meanings assigned to such terms in the Lease.
SUBLESSEE SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT. Lessee, existing
sublessees, and all sublessees approved in the future by Lessor under the terms
of the Second Amendment to Lease shall execute subordination, non-disturbance,
and attornment ("SNDA") agreements in favor of Lessor and Lessor's lender
related to the leased premises in a form substantially similar to that attached
as Exhibit A. Such SNDA agreements shall supersede any contrary sublease
provisions.
The parties agree that no sublease (whether existing or executed after the date
hereof) shall be amended or modified in any material respect without the prior
written consent of Lessor, which consent shall not be unreasonably withheld,
conditioned or delayed.
ALL OTHER TERMS STILL IN EFFECT. All other terms and conditions of the Lease not
expressly modified or amended herein shall remain in full force and effect. To
the extent that any of the provisions of this Amendment conflict with or are
inconsistent with the provisions of the Lease, the provisions of this Amendment
shall control.
IN WITNESS WHEREOF, there undersigned have executed this Amendment and caused it
to be effective as of the date and year first written above.
LESSOR:
 
LESSEE:
 
 
 
 
 
 
 
ADK GEORGIA, LLC, a Georgia limited liability
 
 
company
 
 
 
 
 
/s/ William M. Foster
By:
/s/ William McBride
William M. Foster
 
William McBride, Manager





1

--------------------------------------------------------------------------------






EXHIBIT A TO THIRD AMENDMENT TO LEASE
Recording Requested By
And When Recorded Mail To:


                


                


                






SUBORDINATION. NON-DISTURBANCE AND ATTORNMENT AGREEMENT


(    Facility -    County)
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT (this "Agreement"), is made and entered into effective as of
_______________, 2015, by and among ADK GEORGIA, LLC, a Georgia limited
liability company ("Sub‑Landlord"), and ______________________________, a
Georgia limited partnership ("Operator"), in favor of WILLIAM M. FOSTER, A/K/A
W.M. FOSTER, A/K/A WILLIAM M. FOSTER, JR., an individual resident of the State
of Georgia ("Owner"), and REGIONS BANK, an Alabama banking corporation (together
with its successors and assigns, the "Lender"), as the holder of the "Security
Deed" hereinafter described.
WITNESSETH:
WHEREAS, Owner (as landlord) and Sub-Landlord (as tenant) are parties to that
certain Lease Agreement dated September 28, 2009, as amended by that certain
First Amendment to Lease dated as of August 31, 2010 (as modified, amended or
restated from time to time, the "Master Lease"), relating to certain improved
real property of Owner located in ______________ County, Georgia and legally
described on Exhibit A attached hereto and incorporated herein by this
reference, together with all buildings and improvements situated thereon
(collectively, the "Property");


WHEREAS, without proper authority and in violation of the terms of the Master
Lease, Sub-Landlord subleased the Property to Operator pursuant to that certain
Sublease Agreement, dated as of __________________ (as modified, amended or
restated from time to time, the "Sublease");


WHEREAS, Owner is indebted to Lender under a term loan with a remaining
principal balance outstanding of [______________________________ and
____________/100 Dollars ($ _________)] (the "Loan"), which Loan is made
pursuant to that certain Loan Agreement, dated as of January 27, 2012, between
Owner and Lender (as the same may be modified, amended or restated from time to
time, the "Loan Agreement"), and evidenced by that certain Promissory Note,
dated as of January 27, 2012, made by Owner in favor of Lender (as the same may
be modified, amended or restated from time to time, the "Note"), in


2

--------------------------------------------------------------------------------





the principal amount of the Loan. The Loan is secured by, among other things,
that certain Second Amendment to and Restatement of Deed to Secure Debt and
Security Agreement covering the Property and certain other property as described
therein (as the same may be modified, amended or restated from time to time, the
"Security Deed"), and that certain Assignment of Leases and Rents (as the same
may be modified, amended or restated from time to time, the "Assignment of
Rents"), each dated as of __________________________, made by Owner in favor of
Lender and recorded in the Office of the Official Records of County, Georgia,
and by the other Loan Documents (as defined in the Loan Agreement);


WHEREAS, Sub-Landlord's entering the Sublease caused an "Event of Default" by
Owner under the Loan Documents;


WHEREAS, contemporaneously herewith, and as required by Owner, Sub-Landlord and
Operator have executed that certain [Amendment to Sublease Agreement], dated as
of the date hereof, amending certain provisions of the Sublease as provided
therein (the "Sublease Amendment");


WHEREAS, notwithstanding Sub-Landlord's unauthorized subleasing of the Property
to the Operator, Owner has determined he will consent to the Sublease only if
Sub-Landlord and Operator execute and deliver to Owner, among other things, the
Sublease Amendment and this Agreement;


WHEREAS, in accordance with Lender's rights under the Assignment of Rents,
Lender has agreed to consent to the Sublease only if Sub-Landlord and Operator
execute and deliver, among other things, the Sublease Amendment and this
Agreement; and


WHEREAS, the parties hereto now desire to enter into this Agreement to establish
certain rights and obligations with respect to their interests, and to provide
for various contingencies as hereinafter set forth.


NOW, THEREFORE, in consideration for the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
of the mutual benefits to accrue to the parties hereto, it is hereby declared,
understood and agreed as follows:


1. Subordination. The Sublease, the leasehold interests and estates created
thereby, and the priorities, rights, privileges and powers of Operator (as
subtenant) and Sub-Landlord (as sublandlord) thereunder shall be and the same
are hereby, and with full knowledge and understanding of the effect thereof,
unconditionally made subject and subordinate to the Master Lease and to the lien
and charge of the Security Deed and the other Loan Documents, to all terms and
conditions contained in the Master Lease and said Loan Documents, and to the
rights, privileges and powers of Owner and the Lender thereunder, respectively.




3

--------------------------------------------------------------------------------





2. Consent to Sublease. Owner and Lender hereby consent to the Sublease, as the
same has been amended pursuant to the Sublease Amendment. Sub-Landlord and
Operator shall not amend or modify the Sublease (except as provided in the
Sublease Amendment) without the prior written consent of Owner and Lender.


3. Attornment.
(a)Owner. In the event that the Master Lease (or Sub-Landlord's right of
possession thereunder) is terminated with respect to the Property prior to the
expiration of the Sublease, Operator shall attorn to and recognize Owner as the
Operator's landlord under the Sublease for the unexpired balance of the term
(including any extensions) of the Sublease and Operator waives any right or
option it may have to terminate the Sublease or to surrender possession
thereunder as a result of any such termination of the Master Lease (or
termination of Sub-Landlord's right of possession thereunder). In such an event,
Operator shall be bound to Owner under all of the terms, covenants and
conditions of the Sublease for the remaining balance of the term thereof, with
the same force and effect as if Owner were the original sublandlord under the
Sublease, and such attornment shall be effective and self-operative without the
execution of any further instruments on the part of any of the parties to this
Agreement, immediately upon any such termination of the Master Lease (or the
termination of Sub-Landlord's right of possession thereunder).


(b)Lender. In the event Lender or any other purchaser (in any such case, a
"Transferee") at a foreclosure sale or sale under private power contained in the
Security Deed, or by acceptance of a deed in lieu of foreclosure, or by any
other manner, succeeds to the interest of Owner, as owner of the Property or as
landlord under the Master Lease, in any such event, Sub-Landlord and Operator
agree that such Transferee shall have all the rights, benefits, privileges and
obligations of Owner as provided in Section 3(a) above and elsewhere in this
Agreement.


4. Nondisturbance. Subject to Operator's observance and performance of all the
terms, covenants and conditions of the Sublease on the part of Operator (as
subtenant) to be observed and performed, Owner (or such other Transferee) shall
recognize the leasehold estate of Operator under all of the terms, covenants and
conditions of the Sublease for the remaining balance of the term (as the same
may be extended in accordance with the provisions of the Sublease) and such
leasehold estate shall not be terminated, except in accordance with the terms of
the Sublease or this Agreement; provided, however, that Owner (or such other
Transferee) shall not be (a) liable for any act or omission of Sub-Landlord
under the Sublease, (b) obligated to cure any defaults of Sub-Landlord under the
Sublease which occurred prior to the time that Owner (or such other Transferee)
succeeded to the interest of Sub-Landlord under the Sublease, (c) subject to any
offsets, claims, credits or defenses which Operator may be entitled to assert
against Sub-Landlord, (d) bound by any payment of rent or additional rent by
Operator to Sub-Landlord for more than one (1) month in advance, (e) bound by
any amendment or modification of the Sublease made without the written consent
of Owner and Lender. Owner (or such other Transferee) shall be liable or
responsible for or with respect to the retention, application and/or return to
Operator of any security deposit paid to Sub-Landlord, whether or not still held
by Sub-Landlord, but only to the extent, if any, that such Transferee has
actually received the amount of such security deposit in whole or part.




4

--------------------------------------------------------------------------------





5. No Termination.


(a)Operator shall not exercise any right granted to it under the Sublease, or
which it might otherwise have under applicable law, to terminate the Sublease on
account of a default by Sub-landlord under the Sublease, without first giving
Owner prior written notice of its intent to terminate, which notice shall
include a statement of the default or event on which such intent to terminate is
based. Thereafter, Operator shall not take any action to terminate the Sublease
if Owner (i) within thirty (30) days after service of such written notice on
Owner of its intention to terminate the Sublease, shall cure such default or
event if the same can be cured by the payment or expenditure of money, or (ii)
shall diligently take action to recover possession of the Property from
Sub-Landlord (or to terminate Sub-Landlord's leasehold under the Master Lease)
and to cure such default or, in the case of a default which cannot be cured,
unless and until Owner has obtained possession, but in no event to exceed ninety
(90) days after service of such written notice on Owner by Operator of its
intention to terminate. For the purposes of facilitating Owner's (and Lender's)
rights hereunder, Owner shall have, and for such purposes is hereby granted by
Operator and Sub-Landlord, the right to enter upon the Property for the purpose
of effecting any such cure, during reasonable business hours and provided Owner
complies with all federal and state laws regarding patient and resident privacy.


(b)Sub-Landlord shall not exercise any right to terminate the Sublease without
Owner's and Lender's prior written consent.


6.Notices of Default. Each of Sub-Landlord and Operator shall provide Owner
copies of any notices of default under the Sublease concurrently with the giving
of such notice to the other party. Owner shall immediately provide a copy of any
such notice to Lender.


7.Reaffirmation of 2012 Subordination and Attornment. Sub-Landlord hereby
reaffirms all the terms, conditions and obligations under that certain
Subordination and Adornment Agreement, dated as of January 27, 2012, executed
and delivered by Owner and Sub-Landlord in favor of Lender (as the same may be
modified, amended or restated from time to time).


8.Other Notices. Any notice or other communication required or permitted to be
given by this Agreement or by applicable law shall be in writing and shall be
deemed received: (a) on the date delivered, if sent by hand delivery (to the
person or department if one is specified below) with receipt acknowledged by the
recipient thereof; (b) three (3) business days following the date deposited in
U.S. mail, postage prepaid, certified or registered, with return receipt
requested; or (c) one (1) business day following the date deposited with Federal
Express or other national overnight carrier, and in each case addressed as
follows:




5

--------------------------------------------------------------------------------





If to Owner:


William M. Foster
c/o Foster Development Company
146 Spring Street
Macon, Georgia 31201


With a copy to:


Joshua E. Kight, Esq.
306 Academy Ave., Suite 200
P.O. Box 816
Dublin, GA 31040


If to Sub-Landlord:
ADK Georgia, LLC
3050 Peachtree Road NW, Suite 355
Atlanta, Georgia 30305
Attn: Manager


With a copy to:
Gregory P. Youra, Esq.
Holt Ney Zatcoff & Wasserman, LLP 100 Galleria Parkway, Suite 1800
Atlanta, Georgia 30339


If to Lender:
Regions Bank
1900 5th Avenue North, 14th Floor Birmingham, AL 35203
Attn: Steven W. "Steve" Mitchell


With a copy to:
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
1600 Wells Fargo Tower
Birmingham, Alabama 35203
Attn: Luther P. Crull, III, Esq





Any party may change its or its attorney address to another single address by
notice given as herein provided, except any change of address notice must be
actually received in order to be effective.


9.Binding Effect. The covenants and agreements contained herein shall be binding
upon and inure to the benefit of the respective representatives, successors and
assigns of the parties hereto.


10.Counterpart. This Agreement may be executed in one or more counterparts, all
of which when taken together shall constitute a single instrument.


11.Governing Law. This Agreement shall, in all respects, be governed by and
construed and interpreted in accordance with the laws of the State of Georgia.
[SEE ATTACHED SIGNATURE PAGES]






6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this instrument to be
effective as of the day and year first above written, although actually executed
on the date(s) indicated below.


Signed, sealed and delivered in the presence of:




                  
Unofficial Witness




                  
Notary Public


My Commission Expires:          


OPERATOR:


                  




By:                  
Name:                   
Its:                   


Date:                   


Signed, sealed and delivered in the presence of:




                  
Unofficial Witness


                  
Notary Public


My Commission Expires:          


SUB-LANDLORD:


ADK GEORGIA, LLC


By:                  
Name:                   
Its:                   


Date:                   


Signed, sealed and delivered in the presence of:




                  
Unofficial Witness


                  
Notary Public


My Commission Expires:          


OWNER: 


                  




By:                  
Name:                   
Its:                   


Date:                   







7

--------------------------------------------------------------------------------







Signed, sealed and delivered in the presence of:




                  
Unofficial Witness


                  
Notary Public


My Commission Expires:          


LENDER:


                  




By:                  
Name:                   
Its:                   


Date:                   







8